Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 09/27/18.
Claims 1-15 are pending in the application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-7, 9-10, and 12-15 are rejected based upon their respective dependency on a rejected base claim.
The term "basic" in claims 1, 8, and 11 is a relative term which renders the claim indefinite.  The term "basic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, the term “basic” is interpreted as units having the capability of performing the recited claim functions because this would represent a basic or simple function from multiple functions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 11, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites “calculates a thermal displacement compensation parameter based on an average value of temperature data matrixes according to the number of the plurality of temperature measuring units and a Z-directional or Y-directional displacement change amount of the tool tip end of the reference tool.”  The broadest reasonable interpretation of the calculation, in light of Applicant’s specification, encompasses mathematical relationships (Figure 6, 0018, 0025, 0030, 0035-39, 0066-0069)

     This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements including the respective storing units for storing data, measuring units for measuring directional displacement, a plurality of measuring units, and a control unit.  The control unit is recited at a high-level of generality (i.e., as generic processor performing a generic computer function of calculating displacement) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Moreover, the respective storing units for storing data, measuring units for measuring directional displacement, a plurality of measuring units represent the equivalent of units for obtaining data.  The units represent no more than tangential data gathering elements and do not impose any meaningful limits on practicing the abstract idea.


The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the storing units for storing data, measuring units for measuring directional displacement, a plurality of measuring units, and a control unit are well-known and conventional elements for realizing the claimed functionality.  In particular, the following prior teaches each and every element as being ordinary and conventional elements

a basic thermal displacement compensation data storing unit, which stores basic data for X-axis, Y-axis, or Z-axis thermal displacement compensation (Yamamoto (PG/PUB 2012/0271439, infra claim 1 mapping, see also USPN 6456896 –Figure 2-12-13)

a tool measuring unit, which measures Z-directional or Y-directional displacement of a tool tip end of a reference tool (Yamamoto (PG/PUB 2012/0271439, infra claim 1 mapping, USPN 6456896 –Figure 2-12-13, ABSTRACT, Figure 4-a3)

a plurality of temperature measuring units installed at a plurality of points of the machine tool (Yamamoto (PG/PUB 2012/0271439, infra claim 1 mapping, see also USPN 6456896 -ABSTRACT)

a reference tool data storing unit, which stores Z-directional or Y-directional displacement data of the tool tip end of the reference tool measured by the tool measuring unit (Yamamoto (PG/PUB 2012/0271439, infra claim 1 mapping, USPN 6456896 –Figure 4)

a temperature data storing unit, which stores temperature data measured by the plurality7 of temperature measuring units (Yamamoto (PG/PUB 2012/0271439, infra claim 1 mapping, USPN 6456896 –Figure 2 -12, 13)

a control unit, which calculates a thermal displacement compensation parameter based on an average value of temperature data matrixes according to the number of the plurality of temperature measuring units and a Z-directional or Y-directional displacement change amount of the tool tip end of the reference tool (Yamamoto (PG/PUB 2012/0271439, infra claim 1 mapping, USPN 6456896 -16)

Claims 4-7 and 13-15 are rejected as being directed to the abstract idea of mathematical relationships without significantly more based upon each claim reciting equations and without citing additional elements beyond the equation itself.  Each of the elements recited in claims 4-7 and 13-15 respectively, represent expansions of the mathematical equations for calculating (e.g. see matrix limitations, for example, as a mathematical construct for determining average temperature).


Claim 11 is rejected under the same rationale as claim 1 with the exception of providing additional elements comprising the indicator for measuring a width.  The indicator provides a pertinent function of providing data, which does not impose meaningful limits on the abstract idea because it represents tangential data gathering activities.  Moreover, the indicator is understood as conventional and well-known in light of the applied prior art of record (Yukawa (PG/PUB 2017/0091667, infra analysis, see claim mapping to indicator for determining displacement.  A sensor, encoder, or measuring units for measuring a displacement amount are well-known and conventional, see also 20190030714-0041 e.g. position sensor, 20180281175-0023 e.g. see associated position sensors for determining offsets, see also 2018/0222057-0050 e.g. detecting positional attitude, see also 20170185063-0004 e.g. measuring the reference position and associated displacement amounts )

Claims 2 and 12 recite the additional elements of a reference tool measurement target selecting unit, which measurement target selecting unit selects a length as the measurement target of the reference tool measured by the tool measurement unit, a Z-axis thermal displacement compensation parameter is automatically converted, which in light of the claim as a whole, imposes meaningful limitations on the abstract idea of calculating thermal displacements.  Therefore, claims 2 and 12 are compliant. 


Claim 3 is compliant based on the same rationale as claim 2 in light of the reference tool top end Z-directional displacement determining unit which determines whether a directional displacement value of the tool tip end reference corresponds to ta Z or Y directional displacement value, which in light of the claim as a whole, imposes meaningful limitations on the abstract idea of calculating thermal displacements.  Therefore, claim 3 is compliant. 

Claim 8 is understood as being compliant based on the incorporation of claim 2 limitations which imposes meaningful limitations on the abstract idea of calculating thermal displacement, supra claim 2 analysis.  Claims 9-10 depend upon claim 8. 



Allowable Subject Matter
Examiner note: The following claims are indicated as being allowable based on allowable subject matter in light of the prior art of record but subject to statutory rejections including but not limited to 35 USC Section 112(b), 2nd paragraph and 35 USC Section 101.  But for the statutory rejection and dependency on a rejected base claim, the claim sets are allowable.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-7 are objected to because of their respective dependencies on an objected to base claim. 
         Claim 8 is allowed.  Claims 9-10 are allowed as being dependent of claim 8, respectively. 
         Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 13-15 are objected to because of their respective dependencies on an objected to base claim.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (PG/PUB 2012/0271439) in view over Zurecki (PG/PUB 2006/0228465) in view over Qi (PG/PUB 20170017227).

As per claim 1, Yamamoto teaches an apparatus for automatically converting a thermal displacement compensation parameter of a machine tool including an operating panel and a mam shaft, to which a tool for processing a workpiece is mounted, the apparatus comprising:
a basic thermal displacement compensation data storing unit (e.g. temperature receiving unit) , which stores basic data for X-axis, Y-axis, or Z-axis thermal displacement compensation (ABSTRACT, 0007)
a tool measuring unit (position detector 77) which measures Z-directional or Y-directional displacement of a tool tip end of a reference tool (0008, 0070 e.g. see X-axis, Y-axis, and Z-axis position feedback information)
a plurality of temperature measuring units installed at a plurality of points of the machine tool (ABSTRACT, Figure 9, 0006)
a reference tool data storing unit (deviation operation unit 19), which stores Z-directional or Y-directional displacement data of the tool tip end of the reference tool measured by the tool measuring unit (0008, 0071-72)
a temperature data storing unit (temperature data receiving unit-38), which stores temperature data measured by the plurality of temperature measuring units (Figure 10-38)
     However, Yamamoto does not expressly teach the matrixes and directional displacement limitations as described below for calculating a thermal displacement.  Yamamoto, in view over Qi and Zurecki teaches:
a control unit, which calculates a thermal displacement compensation parameter based on an average value of temperature data matrixes according to the number of the plurality of temperature measuring units (Zuricki, ABSTRACT, Figure 5, 0015-17, 0019, 0069, Figure 5 e.g. see matrix[s] of temperature readings and computing average temperature) and a Z-directional or Y-directional displacement change amount of the tool tip end of the reference tool (QI, ABSTRACT, 0030, see also 0004-0005 e.g. see correcting thermal displacement amount based on actual directional displacement amount, see also associated Z and Y-axis, 0092)
              Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Yamamoto (e.g. calculating thermal displacement correction amounts per axis based on a plurality of temperature sensors per axis), to the teachings of Zurick (e.g. determining an average temperature value based on analyzing a temperature matrix), to the teachings of Qi (e.g. utilizing actual directional displacement change amounts of tool tip, i.e., feed axis), would achieve an expected and predictable result of correcting thermal displacement based on both average temperature values and actual directional displacement.  Since utilizing an average value across multiple temperature regions using matrix analysis accurately reflects temperature variations and utilizing actual displacement amounts tunes the calculated the thermal displacement through correction, an improved invention is realized by using accurate temperature values for using on computing thermal displacement while using actual position values to fine tune the calculated thermal displacement for more accurate thermal compensation.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (PG/PUB 2012/0271439) in view over Yukawa (PG/PUB 2017/0091667) in view over Kaneda (PG/PUB 2002/0189120) in view over Zurecki (PG/PUB 2006/0228465) in view over Qi (PG/PUB 20170017227)  
As per claim 11, Yamamoto, as modified, teaches an apparatus for automatically converting a thermal displacement compensation parameter of a machine tool including an operating panel and a main shaft, to which a tool for processing a workpiece is mounted, the apparatus comprising:
a basic thermal displacement compensation data storing unit, which stores basic data for X-axis, Y-axis, or Z-axis thermal displacement compensation (ABSTRACT, 0007)
                                However, Yamamoto, does not expressly teach the indicator and thermal displacement calculating using the indicator limitations as described below.  Yamamoto, in view over Yukawa and Kaneda et al., teaches:
an indicator, which is clapped to the main shaft and measures a depth or a width of a processed portion of a processed material (Yukawa, 0045 e.g. see cutting resistance varies based on cutting depth having a corresponding temperature measured and from which thermal expansion amount is calculated, albeit Yukawa does not teach the indicator being clapped to the tool for determining displacement/associated depth, but see Kaneda as teaching an indicator clapped to a main shaft for providing a measurement of tool displacement for an associated processed portion of a processed material, 0098, see also 0036. As applied below, an indicator coupled to the spindle provides a means to measure spindle displacement, which when associated with a cutting depth and corresponding temperature, provides a means to provide an indication of cutting depth.  The associated temperature per depth is utilized for computing thermal expansion) 
a plurality of temperature measuring units installed at a plurality of points of the machine tool (Yamamoto, ABSTRACT, Figure 9, 0006)
a thermal displacement data calculating and storing unit, which calculates thermal displacement data of the machine tool from the processed portion measured by the indicator and stores the calculated data (Yukawa, 0045 e.g. see cutting resistance varies based on cutting depth having a corresponding temperature measured and from which thermal expansion amount is calculated)
a temperature data storing unit, which stores temperature data measured by the plurality of temperature measuring units (Yamamoto, Figure 10-element 38)

      Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Yukawa (e.g. calculating thermal expansion amount of a tool based on determining displacement of the tool within the workpiece), to the teachings of Kaneda (e.g. computing tool displacement amount via an indicator clapped to the tool), to the teachings of Yamamoto (e.g. calculating thermal displacement correction amounts based on temperature analysis), would achieve an expected and predictable result of utilizing temperature values associated with the degree to which a tool penetrates the work piece and associated temperatures and measured displacement value via a sensor.  Since temperature varies as a function of displacement of a tool processing a workpiece, an improved invention is realized via computing real time thermal expansion values as a work piece is processed in real time to more accurately compute thermal correction amounts by accounting for dynamically changing temperatures due to workpiece resistance and potential variances in resistant values within the workpiece during processing. 
                                However, Yamamoto does not expressly teach the matrixes and directional displacement limitations as described below for calculating a thermal displacement.  Yamamoto, in view over Qi and Zurecki teaches:

a control unit, which calculates a thermal displacement compensation parameter based on an average value of temperature data matrixes according to the number of plurality of temperature measuring units and the thermal displacement data of the machine tool  (Zuricki, ABSTRACT, Figure 5, 0015-17, 0019, 0069 e.g. see matrix of temperature readings and computing average temperature, see also QI, ABSTRACT, 0030, see also 0004-0005 e.g. see correcting thermal displacement amount based on actual directional displacement amount, see also associated Z and Y-axis, 0092)
              Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Yamamoto (e.g. calculating thermal displacement correction amounts per axis based on a plurality of temperature sensors per axis), to the teachings of Zurick (e.g. determining an average temperature value based on analyzing a temperature matrix), to the teachings of Qi (e.g. utilizing actual directional displacement change amounts of tool tip, i.e., feed axis), would achieve an expected and predictable result of correcting thermal displacement based on both average temperature values and actual directional displacement.  Since utilizing an average accounts for outliers thereby reflecting improved accuracy and utilizing actual displacement amounts tunes the calculated the thermal displacement through correction, an improved invention is realized. 

| 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
General thermal displacement compensation
20160001410
 20130190921
 20130223946
 20100152881
 20080215178
 6456896

Using position feedback for correcting thermal displacement
             2003/0133131

Temperature matrices
 20140239741
 7517480
 20170200987
 20160334284

Indicators of displacement
20070145932 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117